
	
		I
		112th CONGRESS
		2d Session
		H. R. 3926
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2012
			Mr. Watt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on other knitted or
		  crocheted fabrics, of cotton, dyed, other, of single knit
		  construction.
	
	
		1.Other knitted or crocheted
			 fabrics, of cotton, dyed, other, of single knit construction
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Other knitted or crocheted fabrics, of cotton, dyed, other, of
						single knit construction. (provided for in subheading 6006.22.90)
						FreeNo changeNo changeOn or before
						12/31/2014 
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
